STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 23, 2017
               Plaintiff-Appellee,

v                                                                  No. 330659
                                                                   Genesee Circuit Court
CHARLES RAY JONES,                                                 LC No. 14-034920-FC

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant, Charles Jones, appeals by delayed leave granted1 his no-contest plea to assault
with intent to do great bodily harm less than murder, MCL 750.84, and possession of a firearm
during the commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced
Jones as a fourth-habitual offender, MCL 769.12, to serve 96 to 180 months in prison on the
assault conviction, consecutive to two years on the felony-firearm conviction and consecutive to
his sentence in another case. Subsequently, the trial court sua sponte amended the judgment of
sentence to correct Jones’s sentence on the assault conviction so that it would conform with a
sentencing agreement between Jones and the court. Under the amended judgment of sentence,
Jones must serve 76 to 120 months in prison on the assault conviction. For the reasons stated in
this opinion, we affirm.

       On appeal, Jones first challenges the trial court’s decision to sentence him to 96 months
to 180 years on the assault conviction because under a sentencing agreement with the court he
should have been sentenced to no more than 76 months to 120 months for that conviction. It is
undisputed that at the sentencing hearing, contrary to MCR 6.310(B)(2)(b), the trial court failed
to abide by the terms of the sentencing agreement and failed to give Jones an opportunity to
withdraw his plea. However, because the trial court amended the judgment of sentence to
conform to the terms of the sentencing agreement, Jones’s challenge to the trial court’s original
sentence is now moot. See Gen Motors Corp v Dep’t of Treasury, 290 Mich. App. 355, 386; 803
NW2d 698 (2010) (stating that “[a]n issue is moot if an event has occurred that renders it


1
 People v Jones, unpublished order of the Court of Appeals, entered February 5, 2016 (Docket
No. 330659).


                                               -1-
impossible for the court to grant relief” or “when a judgment, if entered, cannot for any reason
have a practical legal effect on the existing controversy”). Likewise, Jones’s argument that his
trial lawyer was ineffective for failing to object to the original sentence on the basis of the
sentencing agreement is also moot.

        Jones next argues that the trial court’s decision to score ten points each for offense
variables (OVs) 4, 12, and 19 was not supported by a preponderance of the evidence. He also
asserts that the trial court engaged in unconstitutional judicial fact-finding when scoring the OVs.
However, Jones waived those arguments when he voluntarily and understandingly entered into a
plea agreement with the prosecution that included a specific sentence pursuant to a Cobbs2
agreement with the court. See People v Wiley, 472 Mich. 153, 154; 693 NW2d 800 (2005)
(holding that a defendant waives any objection to a sentence when he voluntarily and knowingly
accepts a plea bargain for that specific sentence).

         Affirmed.

                                                             /s/ Michael J. Kelly
                                                             /s/ William B. Murphy
                                                             /s/ Amy Ronayne Krause




2
    People v Cobbs, 443 Mich. 276; 505 NW2d 208 (1993).


                                                -2-